Case 3:18-cr-00500-B Document 126 Filed 11/02/20 Page1of1i1 PagelD 1069

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
UNITED STATES OF AMERICA
v. NO, 3:18-CR-500-B

CHRISTOPHER AUNDRE FAULKNER

FACTUAL RESUME
In support of Christopher Aundre Faulkner’s plea of guilty to the offenses in the
superseding indictment, Faulkner, the defendant, Kevin B. Ross, the defendant’s attorney,
and the United States of America (the government) stipulate and agree to the following:
ELEMENTS OF THE OFFENSE

To prove the offense alleged in Counts One and Two of the superseding
indictment, charging violations of 15 U.S.C. §§ 77q(a) and 77x, and 18 U.S.C. § 2, that
is, securities fraud and aiding and abetting, the government must prove each of the
following elements beyond a reasonable doubt:!

First. That in the offering or sale of the securities described in the
superseding indictment, that is fractional undivided interests in oil
and gas rights, the defendant did any one or more of the following:

(1) employed a device, scheme or artifice to defraud, or

(2) obtained money or property by means of untrue statements of
material facts or failure to state material facts that made what was
said, under the circumstances, misleading, or

(3) engaged in an act, practice or course of business that operated, or

 

' Modern Federal Jury Instructions (Criminal), 957, Vol. 3, Sand, Siffert, Laughlin & Reiss (1998).

Factual Resume—Page 1

 
Case 3:18-cr-00500-B Document 126 Filed 11/02/20 Page 2 of 11 PagelD 1070

would operate, as a fraud or deceit upon a purchaser;

Second. That the defendant acted knowingly, willfully and with the intent to
defraud; and

Third. That the defendant used, or caused to be used, the mails, or any
means or instruments of transportation or communication in
interstate commerce, in furtherance of the scheme.

The elements of aiding and abetting, a violation of 18°U.S.C. § 2, are as follows:?
First. That the offense of securities fraud was committed by some person;
Second. ‘That the defendant associated with the criminal venture;

Third, That the defendant purposefully participated in the criminal venture;
and,

Fourth. That the defendant sought by action to make that venture successful.

To prove the offense alleged in Count Twenty-One of the superseding indictment,

charging a violation of 26 U.S.C. § 7201, that is, tax evasion, the government must prove
each of the following elements beyond a reasonable doubt:?

First. That there exists a substantial tax deficiency owed by the defendant
to the Internal Revenue Service, as charged;

Second. That the defendant committed at least one affirmative act to evade or
defeat assessment or payment of the income taxes owed. An
affirmative act includes any conduct the likely effect of which would
be to mislead or conceal; and

Third. That the defendant acted willfully, that is, the law imposed a duty on
the defendant, the defendant knew of that duty, and the defendant
voluntarily and intentionally violated that duty.

 

2 Fifth Circuit Pattern Jury Instruction 2.04 (Sth Cir. 2019).
* Fifth Circuit Pattern Jury Instruction 2.103 (Sth Cir. 2019),

Factual Resume—Page 2

 
Case 3:18-cr-00500-B Document 126 Filed 11/02/20 Page 3of11 PagelD 1071

STIPULATED FACTS

1. The defendant admits and agrees that beginning by at least September
2012, and continuing through on or about September 2013, in the Northern District of
Texas, aided. and abetted by other persons, he knowingly and willfully, and with intent to
defraud, in connection with the offer and sale of securities, that is, fractionalized working
interests in the Breitling Pumpkin Ridge 2 oil and gas program, did by the use of
transportation and communication in interstate commerce, and by the use of the mails,
directly and indirectly, (a) employed a scheme and artifice to defraud, (b) obtained
money by means of untrue statements of material facts and the omission of material facts
necessary in order to make the statements made, in light of the circumstances under
which they were made, not misleading, and (c) engaged in transactions, practices, and a
course of business which operated as a fraud and deceit upon the investors and purchasers
in violation of 15 U.S.C. §§ 77q(a) and 77x, and 18 U.S.C. § 2.

2. The defendant further admits and agrees that beginning by at least
December 2012, and continuing through on or about December 2013, in the Northern
District of Texas, aided and abetted by other persons, he knowingly and willfully, and
with intent to defraud, in connection with the offer and sale of securities, that is :
fractionalized working interests in the Breitling — Big Horn 2 oil and gas program, did by
the use of transportation and communication in interstate commerce, and by the use of
the mails, directly and indirectly, (a) employed a scheme and artifice to defraud, (b)
obtained money by means of untrue statements of material facts and the omission of

material facts necessary in order to make the statements made, in light of the

Factual Resume—Page 3

 
Case 3:18-cr-00500-B Document 126 Filed 11/02/20 Page 4of11 PagelD 1072

circumstances under which they were made, not misleading, and (c) engaged in
transactions, practices, and a coutse of business which operated as a fraud and deceit
upon the investors and purchasers in violation of 15 U.S.C. §§ 77q(a) and 77x, and 18
ULS.C. § 2,

3. The defendant further admits and agrees that during the calendar year 2013,
in the Dallas Division of the Northern District of Texas, he had and received taxable
income in the amount of at least $3,700,000 that upon said taxable income there was
owing to the United States of America an income tax; that well-knowing and believing
the foregoing facts, on or about October 15, 2014, in the Northern District of Texas, he
did willfully attempt to evade and defeat the said income tax due and owing by him to the
United States of America for said calendar year by failing to make an income tax return
on or about October 15, 2014, as required by law, to any proper officer of the Internal
Revenue Service, by failing to pay to the Internal Revenue Service said income tax, and
by concealing and attempting to conceal from all officers of the United States his true and
cotrect income in violation of 26 U.S.C. § 7201.

A, During the period 2010 through 2016, the defendant established and
controlled several oil and gas companies through which working and royalty interests in
oil and gas prospects were sold to investors throughout the United States. In connection
with the sale of these investments, the defendant willfully, and with intent to defraud,
deceived investors by misrepresenting material facts, and failing to disclose material facts
as to the nature of the investments and the use of the investors’ funds. The defendant’s

companies raised over $70 million from investors for working interest programs alone,

Factual Resume—Page 4

 
Case 3:18-cr-00500-B Document 126 Filed 11/02/20 Page5of11 PagelD 1073

and millions more for royalty interest programs. The companies’ books and records
revealed the defendant diverted approximately $23 million in commingled royalty and
working investor funds to his own personal benefit.

5. In September 2009, the defendant formed and jointly owned Breitling Oil
and Gas Corporation, (“Breitling”) with two other individuals, P,H. and M.M. The
defendant was the President and CEO of the Breitling and controlled and directed the
activities and finances of the company. Breitling conducted business in the Northern
District of Texas. From in or about September 2012 through December 2013, Breitling
sold to investors working interests in 15 oil and gas prospects in Texas, Oklahoma, and
North Dakota.

6.  In2013, the defendant transitioned Breitling into a public company through
areverse merger with an existing public company. The reverse merger created Breitling
Energy Corporation (“BEC”) with the defendant as the chairman of the board.

7. Breitling, Crude, and Patriot (successor companies of Brietling), offered
and sold to investors a “unit” of the working interest in a proposed well. These units
consisted of undivided fractional interests in oil and gas rights and were securities, as that
term is defined under the securities laws of the United States.

8. The price for each unit was based on a proportional share of the estimated
costs to drill and complete the well. The units were offered on what was described as a
“turnkey” basis. Under this turnkey arrangement the investor’s investment was fixed,
meaning that should the actual costs of drilling the well exceed the estimated costs, then

the company would be responsible for the overage, not the investor. Alternatively, if the

Factual Resume—Page 5

 
Case 3:18-cr-00500-B Document 126 Filed 11/02/20 Page 6of11 PagelD 1074

cost of drilling and completion was below what was estimated and raised from the
investors, then the company could retain these excess funds.

9. The estimated costs to drill and complete the well was provided to the
investors in the form an itemized list of the expected costs known as an Authority for
Expenditure (““AFE”). AFEs were included in the offering materials provided to the
investors.

10. The defendant was generally responsible for the preparation of the offering
documents and was aware of their contents and distribution. The offering materials
consisted of a color marketing brochure that described the prospective well, a
Confidential Information Memorandum (“CIM”) that described the terms of the offering,
and a Subscription agreement. The offering documents were delivered to prospective
investors through means of interstate commerce, including United States mail and by
interstate commercial carrier, If a prospective investor agreed to purchase the unit the
investor would return the subscription agreement and a check to the defendant’s company
by an interstate commerce carrier or mail. Investors would also transmit payment by
wire transfer to the defendant’s companies’ bank accounts located in Dallas, Texas.

11. The offering materials also represented that investor funds would be
deposited into a segregated bank account and that all costs for the drilling and completion
of the well would be paid from that account.

12, The color brochure described the prospect and provided a Geology Report

prepared by Joe Simo of Simo Energy LLC, who was represented to be an independent

Factual Resume—Page 6

i

 
Case 3:18-cr-00500-B Document 126 Filed 11/02/20 Page 7of11 PagelD 1075

geologist. Simo often provided in his Geology Report an estimate of the future
production from the well,

13. The defendant agrees and stipulates that beginning by at least September
2012 and continuing through at least December 2013, in the Dallas Division of the
Northern District of Texas, and elsewhere, the defendant, knowingly, and with intent to
defraud, aided and abetted by others, knowingly made and caused to be made materially
false and fraudulent representations, and omitted material facts which a reasonably
prudent investor would find material regarding the working interest programs offered and
sold by Breitling, Crude, and Patriot.

14, In furtherance of the scheme and artifice to defraud, the defendant caused
the offering materials to contain an AFE with materially inflated estimates of the costs to
drill and complete the wells. This material inflation resulted in the defendant raising an
excess amount of investor funds which became a direct profit to the defendant’s
companies since there was no reasonable likelihood that the actual costs would reach the
inflated estimates and money raised from the investors.

15. Investors were also provided a Geology Report in the offering materials.
These reports appeared to be prepared by an independent geologist and contained an
estimate of the future production from the well. In fact, the geologist worked with the
defendant and the estimated potential production was consistently overstated to investors.

16. The offering materials informed the investors that only a specific number of

working interest units in each well prospect would be offered and sold. In fact, the

Factual Resume—Page 7

 
Case 3:18-cr-00500-B Document 126 Filed 11/02/20 Page 8of11 PagelD 1076

defendant’s companies routinely sold more units to investors than specified in the
offering.

17, The offering materials further represented to investors that their funds
would be deposited into a segregated bank account and that all costs for the drilling and
completion of the well would be paid from that account. The remaining funds were then
supposed to be transferred into general and operating accounts after the wells were drilled
and paid for. In fact, the investor funds were often transferred into general and operating
accounts, commingled with other investor funds including those of royalty investors, and
frequently used for purposes other than the drilling and completion of the intended wells.

18. Asapart of the ongoing scheme to defraud from September 2012 to
September 2013, the defendant, by the use of transportation and communication in
interstate commerce, and by the use of the mails, caused to be offered and sold to
investors units in the Breitling — Pumpkin Ridge 2 program which was to drill and
complete two wells in Mountrail and Williams County, North Dakota. According to the
offering materials Breitling intended to raise $4,100,000 by selling 5 percent of the
working interest in the wells in the form of 10 units, each representing a .5% working
interest for a price of $410,000 each. From September 2012 through September 2013,
Breitling raised approximately $7.1 million from investors for the Pumpkin Ridge 2
program. The marketing materials prepared by the defendant and distributed to investors
contained an AFE with estimated costs to drill the wells totaling $41,5 79,824, In fact,
the actual estimated costs as set out by the operator’s AFE was $7,853,240. As in other

programs the investor funds deposited into the Pumpkin Ridge 2 segregated account were

Factual Resume—Page §

 
Case 3:18-cr-00500-B Document 126 Filed 11/02/20 Page9of11 PagelD 1077

transferred into general and operating accounts, commingled with other investor funds,
and used for purposes other than the drilling and completion of the Pumpkin Ridge 2
wells,

19. Also as part of the ongoing scheme to defraud from December 2012 to
December 2013, the defendant caused to be offered and sold to investors units in the
Breitling — Big Horn 2 program which was to drill and complete two wells also in
Mountrail and Williams County, North Dakota. According to the offering materials
Breitling intended to raise $4,100,000 by selling 5 percent of the working interest in the
wells in the form of 10 units, each representing a .5% working interest for a price of
$410,000 each. From December 2012 through December 2013, Breitling raised
approximately $5.5 million from investors for the Big Horn 2 program. The marketing
materials prepared by the defendant and distributed to investors contained an AFE that
was the same as used for the previous Pumpkin Ridge 2 program, The AFE represented
the estimated costs to drill the wells totaling $41,579,824 In fact, the actual estimated
costs as set out by the operator of the well was $17,425,905. As in other programs the
investor funds deposited into the Big Horn 2 segregated account were transferred into
general and operating accounts, commingled with other investor funds, and used for
purposes other than the drilling and completion of the intended wells.

20. During the operation of his companies from at least September 2012 to at
least December 2013, the defendant obtained proceeds of the scheme to defraud by
causing his companies to transfer millions of investor funds to bank accounts the

defendant had established in the name of nominee companies which had no legitimate

Factual Resume—Page 9

 
Case 3:18-cr-00500-B Document 126 Filed 11/02/20 Page10o0f11 PagelD 1078

business function. During the calendar year of 2013, the defendant received taxable
income of at least $3,700,000 in the form of transfers from Breitling accounts to the
nominee accounts, including Grand Mesa Investments Inc., Advertising Management
Inc., Range Quest Resources, Inc., and Excel Management Corporation, that he used for
the acquisition of personal assets, investments, and personal expenses, such as chartered
flights, international travel, professional concierge services, maintenance of multiple
residences, and at least seven luxury vehicles. These funds constituted taxable income to
the defendant which he failed to report to the Internal Revenue Service. The defendant
knowingly and willingly attempted to evade substantial income tax due on this income by
intentionally failing to file an income tax return with the Internal Revenue Service, and
by further concealing the income by means of funneling the income through the nominee
companies while maintaining no bank accounts in his own name and by titling the assets,
such as his residence and the vehicles, in the names of the business nominees.

21, The defendant agrees that the defendant committed ali the essential
elements of the offenses, This factual resume is not intended to be a complete accounting
of all the facts and events related to the offense charged in this case. The limited purpose
of this statement of facts is to demonstrate that a factual basis exists to support the
defendant’s guilty plea to Counts 1, 2, and 21 of the superseding indictment.

AGREED TO AND STIPULATED on this 4 day of Novem Ber? , 2020.

Factual Resume—Page 10

 
Case 3:18-cr-00500-B Document 126 Filed 11/02/20 Page11o0f11 PagelD 1079

v
Oo nl

Christopher Aundre Faulkner
Defendant

    

Kevi Ross C/)
Attorney for Defendart

Factnal Resume—Page 11

ERIN NEALY COX
UNITED STATES ATTORNEY

Weert L

Marcus Busch

Assistant United States Attorney
Texas State Bar No, 03493300
1100 Commerce, Third Floor
Dallas, Texas 75242

Tel: 214.659.8600

Fax: 214.659.8812

Email: marcus.busch@usdoj.gov

 
